MEMORANDUM**
Reza Mahini appeals his thirty-month sentence following his guilty-plea conviction for mail fraud, in violation of 18 U.S.C. § 1341. To the extent we have jurisdiction, it is under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
Mahini challenges his sentence enhancement under United States Sentencing Guidelines § 3Al.l(b)(l), by contending that the victim’s status as a widow does not by itself make her a vulnerable victim. This contention lacks merit. The district court properly applied the enhancement because Mahini knew that, based on the victim’s circumstances, she would be particularly susceptible to Mahini’s fraudulent behavior. See United States v. Randall, 162 F.3d 557, 560 (9th Cir.1998). Accordingly, we affirm the district court’s § 3Al.l(b)(l) enhancement.
Mahini’s second contention is that the district court erred in denying, in its discretion, his downward departure based on extraordinary family responsibility. Because the district court expressly recognized its authority to depart and declined to do so, we lack authority to review this decision. United States v. Sandoval, 152 F.3d 1190, 1191 n. 2 (9th Cir.1998). Accordingly, this portion of the appeal is dismissed.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.